Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 11, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on July 11, 2022 have been entered and considered. Claims 1 – 3, 7, 10, and 20 – 28 are pending in this application. Amendment to claim 1 has rendered moot the 112 rejection as detailed in las Office action. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Zakikhani as detailed in Office action dated February 09, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35  U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7, 10, and 20 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zakikhani et al. US 5,688,429 (Zakikhani) in view of Li et al. CN 1043111876 A (Li). English abstract of the CN patent is relied upon herein. 3.

Considering claims 1 – 3, 7, 10 and 20 – 28, Zakikhani teaches at [Col. 1, 58 – 67 and Col. 2, 1 – 22] a composition adapted to coffer flame-retardant and fabric-softening properties on a textile material, in which said composition comprises the product obtained by the reaction of (a) a tetrakis (hydroxyorgano) phosphonium sulfate or THPS, such as tetrakis (hydroxymethyl) phosphonium sulfate; (b) an amide selected from the group consisting of urea and thiourea; and (c) an aliphatic, hydroxyl-reactive compound containing at least one alkyl group having from 12 to 30 carbon atoms, such as amine. Further, Zakikhani teaches a method for making the aforesaid composition, in which the method comprises the following stages: 
(i) placing the THPS (a) in a vessel and adjusting its pH to about 6.0 by the addition of an inorganic base; (ii) dissolving in the THPS salt/base solution the amide (b); (iii) adding the compound (c) to the mixture [(a)+(b)]; (iv) maintaining the mixture [(a)+(b)+(c)] at an appropriate temperature for a time sufficient to bring about the formation of a condensation product between (a) and (b); (v) cooling the product; and (vi) adding sufficient water to the product to make a stable solution of said product.
As to the new limitation in the preamble requiring that the composition is polymer precursor, this is considered to be an intended use of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The compositions taught by Zakikhani, as set forth above is considered to perform the intended use as claimed. Therefore, Zakikhani renders obvious the new limitation in the subject claims. Further, it has been held that a claim containing a "recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It should be noted that Zakikhani meets the compositional and/or chemical limitations set forth and there is nothing on record to evidence that the prior art product could not function in the desired capacity. The burden is shifted upon the Applicant to evidence the contrary.

As to the claimed pH range, although Zakikhani recognizes that that the adjustment of the pH of the THPS to about 6.0 may render the salt more reactive towards the organic nitrogen compound, and that this may have an effect in the softness or drape of the treated fabrics; Zakikhani does not recognize adjusting the pH at values between 5.0 and 5.7. However, Li teaches a flame retardant agent which the product of a condensation process including tertrakis (hydroxyorgano) phosphonium sulfate and urea, wherein the PH is adjusted between 4 and 6. Further, Li teaches that said FR condensate has high thermal stability. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a PH between 4 and 6 for Zakikhani’s condensation temperature as taught by Li when it is desired to provide the FR compound with high thermal stability. 
As to the limitation directed to the molar ratio of the composition’s components, Zakikhani teaches at [Col. 3, 64] that in Example 1, the molar ratio of THPC: urea: n-octadecylamine was 2.5/ (0.95 + 0.05) = 2.5. Thus, rendering obvious the additional limitation in the subject claims. 
As to the limitation in claims 7 and 10, requiring that in step 1.3 or 2.5, the mixture obtained in said step (1.2) to react at a temperature lower than 100°C, 

although Zakikhani recognizes the need of maintaining the mixture [(a)+(b)+(c)] at “an appropriate temperature for a time sufficient to bring about the formation of a condensation product between (a) and (b)”, it does not specifically recognize that the temperature is lower than 100 degrees C as claimed. However, Li  teaches a flame retardant agent which the product of a condensation process including tertrakis (hydroxyorgano) phosphonium sulfate and urea, wherein the PH is adjusted between 4 and 6. Further, Li teaches that said FR condensate has high thermal stability, and wherein the aqueous tris(hydroxymethyl)phosphine oxide solution and catalyst is 50 g:3-4 ml, and the amine compound is urea; adding water as a reaction solvent, aqueous tetrakis(hydroxymethyl)phosphonium sulfate solution as a starting material and phosphoric acid or sulfuric acid as a catalyst to a reaction vessel at room temperature, followed by adding amine compound, adjusting the pH to 4-6, uniformly stirring at a speed of 300-400 rotations per minute, heating from room temperature to 85-95 degrees C at a heating rate of 5 degrees C per minute, reacting for 10-15 minutes at the same temperature, then heating from 85-95 degrees C to reaction solvent reflux temperature for 2-3 hours at a heating rate of 2 degrees C per minute. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a temperature range between 85 and 95 degrees C for Zakikhani’s condensation temperature as taught by Li when it is desired to provide the FR compound with high thermal stability. 
Moreover, Zakikhani in view of Li is silent regarding the limitation in claims 1 and 4, requiring that the formaldehyde content in the composition is less than 0.1 and 0.01 %. However, because the prior art composition is prepared by the same components in the same process, in particular, because the condensation reaction temperature of the combined prior art is between 85 and 95 degrees C, this property is expected to be inherently present in Zakikhani-Li’s composition. 
Response to Arguments

Applicant's amendments and accompanying remarks filed on July 11, 2022 have been entered and considered. Amendment to claim 1 has rendered moot the 112 rejection as detailed in las Office action. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Zakikhani as detailed in Office action dated February 09, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the Zakikhani reference have been fully considered but they are moot in view of the new grounds of rejection presented above. 

In response to arguments against the inherency expectation for the formaldehyde content in last Office action, the examiner submits that Zakikhani modified by Li, meets the requirement for the condensation reaction to occur at temperatures below 100 degrees C. Therefore, in the new 103 rejection, the prior art composition is prepared by the same components in the same process, in particular, because the condensation reaction temperature of the combined prior art is between 85 and 95 degrees C, this property is expected to be inherently preset in Zakikhani-Li’s composition. 
   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786